248 F.2d 660
Bernice M. GORDON and Phillip M. Matthews, Appellants,v.Gladys Lloyd MATTHEWS, Appellee.
No. 13795.
United States Court of Appeals District of Columbia Circuit.
Argued October 9, 1957.
Decided October 17, 1957.

Appeal from the United States District Court for the District of Columbia; Matthew F. McGuire, Judge.
Mr. Carlisle E. Pratt, Washington, D. C., with whom Mr. Verginald L. Dolphin, Washington, D. C., was on the brief, for appellant.
Miss M. Wilhelmina Jackson, Washington, D. C., for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a complaint filed to remove a duly appointed conservator. We find no error affecting substantial rights.


2
An examination of the record discloses that the District Court has carefully scrutinized all requests for allowances and expenditures, and there is no reason to assume that such will not continue to be the case in the future conduct of the conservatorship.


3
Affirmed.